DETAILED ACTION
This communication is in response to the claims filed on 04/09/2020.
Application No: 16/755,120. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: There is sufficient structures and functions description for modules in Fig. 2; and specification [0045-0052, 0057-0059, and 0060-0063].

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 10-20  are rejected under 35 U.S.C. 103 as being unpatentable over XU-MENG et al. (CN 102323926 A) in view of MCGREGOR et al. (US 20180083901 A1). 

Regarding claim 1, XU-MENG teaches a method for providing a response to a user in a session ([0006], e.g. According to one aspect of the present invention, there is provided a method for obtaining the network with the request object device terminal to realize the relative object information the method, wherein the method comprises the following steps. [0007] obtaining user sent by user equipment based on access request of the object image corresponding to the requested object; [0008] b corresponding to the subject image of subject information, performing matching searching in the target object library, to obtain corresponding to the main body information of the target object; [0009] c according to the target object, and performing match search in the object information database to obtain one or a plurality of object information corresponding to the target object; [0010] d the one or a plurality of object information is provided to the user equipment), comprising:
receiving at least one message associated with a first object in the session ([0040], Fig. 2, e.g. according to the different user device 2 obtaining access request based on the object image corresponding to the requested object (i.e. receiving one message associated with an object in the session); The object corresponding to the image of the body information, performing matching searching in the target object library so as to obtain the corresponding to the main body information of the target object according to the target object),
the session being between the user and an electronic conversational agent ([0041], Fig 2 shows according to one aspect of the present invention device diagram for obtaining object information related with the request object, wherein the network device 1 (i.e. an electronic conversational agent ) comprises a first obtaining device 11, first query device 12, second query device 13, providing device 14, target object library and object information database, user equipment 2 (i.e. the communication being between the user and an electronic conversational agent) comprises a fourth obtaining device 21, a transmitting device 22 and a receiving device 23. [0042] network device 1 and user equipment between each device 2 cooperate with each other to get the object associated with the request object information (i.e. the session being between the user and an electronic conversational agent). Specifically, the user equipment a fourth obtaining device 2, 21 acquires the object image corresponding to the request object provided by a user through user equipment 2, sending device 22 to the network device 1 sends the accessing request based on the object image; network device, the first obtaining device 1 in obtaining of user sent by user equipment 11 based on the access request of the object image corresponding to the request object 2);
obtaining an image representation of the first object ([0042], e.g. first query device 12 corresponding to the target image of the main information. in the target object library matching inquiry to gain corresponding to the main body information of the target object (i.e. obtaining an image representation of the first object), and a second inquiring device 13 according to the target object, performing match search in the object information database. to one or more object information obtained with the target object corresponding to the providing device 14 sends the one or more object information is provided to the user device 2, one or more object information user equipment 2 in the receiving device 23 received from the network device 1 sends the request based on the access. [0043] Here, the user providing the object image including but not limited to the user folder of user device 2, an application or a client software is selected, photographing or scanning a paper image contains a request object, and so on. For example, a user can use mobile phone to photograph a to Shachong 333 # estate is the content of photo, or electronic drawing tool for drawing a to 404 buses is the picture of object; invoking a stored in the computer of the IPH0NE4 mobile phone picture).

XU-MENG teaches a device and method for obtaining object information related with the request object, wherein the network device obtains user via the user device based on the request and an object image corresponding to the access request according to the body information and the object corresponding to the matching search in the target object database to obtain information associated with the main body corresponding to the target object according to the target object. However, XU-MENG differs from the claimed invention in not specifically and clearly describing wherein determining emotion information of the first object based at least on the image representation; generating a response based at least on the at least one message and the emotion information; and providing the response to the user.

However, in the analogous field of endeavor, MCGREGOR teaches wherein determining emotion information of the first object based at least on the image representation ([0205], e.g. In various implementations, the obtained image can be processed by a concept identifier to determine one or more labels that describe one or more detected concepts present in the image. For example, concepts can be objects, actions, events, emotions, or other topics present in or related to the image content (i.e. determining emotion information of the first object based on the image). The labels are used in one or more mapping models that determine message suggestions based on the labels);
generating a response based at least on the at least one message and the emotion information ([0024], e.g. One or more implementations described herein relate to automatic suggested messages in messaging applications in response to receiving images. In some implementations, a receiving device detects an image included within a message received at the device over a communication network from a sending device of a sending user. The image is programmatically analyzed by the receiving device to extract image content, and the receiving device obtains one or more semantic concepts (i.e. emotions) that are associated with the image content. One or more suggested responses to the message are programmatically generated based on at least one of the semantic concepts (i.e. generating a response based at least on the at least one emotion information), and the suggested responses are rendered in the messaging application as suggestions to a user of the receiving device (i.e. generating a response based at least on the at least one message and the emotion information. [0025] In further examples, one or more suggested responses can be or include images, e.g., images obtained from storage associated with the receiving user. In further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message.)); and
providing the response to the user ([0024], e.g. in response to a suggested response being selected, e.g., by user input, the selected suggested response is transmitted to the sending device as a response to the message, e.g., to be displayed as a response message in the messaging application executed on the sending device (i.e. providing the response to the user). [0026] In some implementations, suggested responses are generated based on stored data indicating a plurality of previous user responses to a plurality of previous images).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the combined method provides automatic response suggestions based on images received in messaging applications. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. Users may send images in messages to other users to provide receiving users with visual content (See MCGREGOR [0002, 0004]). 

Regarding claim 2, XU-MENG in view of MCGREGOR teaches all the limitations of claim 1. XU-MENG further teaches wherein the first object is at least one of artworks, cultural relics, science and technology exhibits, and photography works ([0043], e.g. for example, a user can use mobile phone to photograph a to Shachong 333 # estate is the content of photo (i.e. the first object is at least one of photography), or electronic drawing tool for drawing a to 404 buses is the picture of object; invoking a stored in the computer of the IPH0NE4 mobile phone picture, or the user does not need to photograph or record video only need to open the camera alignment request object can provide the object image)

Regarding claim 3, XU-MENG in view of MCGREGOR teaches all the limitations of claim 1 MCGREGOR further teaches wherein the at least one message indicates an intention of obtaining an emotion category of the first object, and the generating the response comprises:
`determining the emotion category of the first object based at least on the emotion information of the first object ([0043], e.g. Based on the detected image features, concept identifier 120 can determine one or more semantic concepts that apply to (e.g., are present in) the content of the image, … emotions or moods (e.g., based on face expressions depicted in the image), geographical location names (e.g., a city or country in which a scene is depicted, or street address), or other topics related to the image content. [0044] emotions (e.g., happiness, laughter, etc. – i.e. determining the emotion category of the first object), events (e.g., basketball game, birthday, etc.), abstract concepts (e.g., love), and so on). [0205] For example, concepts can be objects, actions, events, emotions, or other topics present in or related to the image content) .

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 4, XU-MENG in view of MCGREGOR teaches all the limitations of claim 1. MCGREGOR further teaches wherein the at least one message indicates an intention of obtaining a domain category of the first object, and the generating the response comprises:
	determining the domain category of the first object based at least on the emotion information of the first object, fact information of the first object, and knowledge information associated with the first object in a knowledge graph ([0044], e.g. In some examples, concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization (examples described below – i.e. determining the domain category of the first object). In various implementations, the taxonomy may include entities that are objects (e.g., car, husky, poodle, etc.), landscape features or scenes (e.g., beach, sunset, etc.), actions (e.g., kite surfing, skydiving, running, etc.), emotions (e.g., happiness, laughter, etc. – i.e. determining the domain category of the first object based at least on the emotion information), events (e.g., basketball game, birthday, etc.), abstract concepts (e.g., love), and so on. For example, if a “terrier” is detected in the image, the concept identifier can also determine concepts related to “terrier”, e.g., a parent category concept of “dog” that is indicated in the knowledge base. [0074] In some implementations, one or more types of content can be determined, e.g., based on one or more detected image features. For example, particular image features may be categorized into particular types based on predefined associations and relationships).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 5, XU-MENG in view of MCGREGOR teaches all the limitations of claim 1. MCGREGOR further teaches wherein 
wherein the knowledge information associated with the first object is obtained through:
identifying, from the knowledge graph ([0044], e.g. In some examples, concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data ),
a second object that matches with the first object in a dense vector space ([0081] In some example implementations, message suggestions can be generated in text form as described in some examples detailed herein, and this generated text can be matched to concepts (e.g., labels) that have been detected in other (e.g., non-text) types of media content accessible to the user device, such as images from a user's collection or from an accessible image library or photo library (i.e. a second object that matches with the first object). These concepts may have been identified in the other types of media content similarly as described herein. Such matched media content can then be provided as message suggestions as described herein. For example, a matched image can be determined as a message suggestion); and 
retrieving attributes of the second object from the knowledge graph as the knowledge information ([0091] , e.g. the image pixels can be sent from messaging module 302 to the concept identifier 120 and to the content classifier 130 (i.e. retrieving attributes), which are described above with reference to FIG. 1. As described above, the concept identifier 120 determines semantic concepts present in or otherwise related to the image based on the image content and/or metadata associated with the image, and by consulting data in databases 305, e.g., a taxonomy of concepts stored in a knowledge base hierarchical graph in databases 305 (i.e. retrieving attributes of the second object from the knowledge graph as the knowledge information).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 
 
Regarding claim 10, XU-MENG in view of MCGREGOR teaches all the limitations of claim 1. MCGREGOR further teaches wherein the at least one message indicates an intention of changing a first face region in the image representation with a second face region in a designated image, and the generating the response comprises: 
generating an updated image representation through replacing the first face region by the second face region ([0064], e.g. In different implementations, suggestions, e.g., suggested responses (i.e. generating responses), may include one or more of: text (e.g., “Terrific!”), emoji (e.g., a smiley face, a sleepy face, etc.), images (e.g., photos from a user's photo library), text generated based on templates with user data inserted (i.e. updated) in a field of the template (e.g., “her number is <Phone Number>” where the field “Phone Number” is filled in based on user data (i.e. generating an updated image representation through replacing the first face region by the second face region )),
based on a generation-adversarial network (GAN) ([0197], e.g. For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 1230 and vice-versa.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 11, XU-MENG in view of MCGREGOR teaches all the limitations of claim 10. MCGREGOR further teaches wherein the at least one message further indicates a designated emotion, and the generating the updated image representation is further based on the designated emotion ([0024] , e.g. One or more suggested responses to the message are programmatically generated based on at least one of the semantic concepts (i.e. generating a response based at least on the at least one emotion information), and the suggested responses are rendered in the messaging application as suggestions to a user of the receiving device (i.e. generating a response based at least on the at least one message and the emotion information).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 12, XU-MENG in view of MCGREGOR teaches all the limitations of claim 1. XU-MENG further teaches wherein the at least one message comprises at least one of text message, image message, voice message and video message ([0048], e.g. Preferably, the providing device 14 may be by way of short message, multimedia message (i.e. video) or email, also can through data packet packing manner of sending to the user, and also can be directly the object information displayed on the user screen according to the original size of the object information or thumbnail form (i.e. at least one message comprises at least one of text or video message)).

Regarding claim 13, XU-MENG teaches an apparatus for providing a response to a user in a session ([0078], e.g. Then, in step S5, the network device 1 sends the one or more object information is provided to the user equipment 2 (i.e. an apparatus for providing a response to a user). Specifically, in step S5, the network device 1 in the step S4 to obtain the one or more object information, such as by superposition or page processing technology, the one or more object information is provided to the user equipment 2, for example, the object information is displayed superimposed on the object image, or the page processing technologies such as JSP, ASP page, and the generated the object information provided to the user equipment 2. is an example, when network device 1 in step S4 is obtained and the IPH0NE4 mobile phone corresponding to object information, in step S5, the network device 1 transmits the object information (i.e. in communication session), such as store information, parameter information or offer information to the user equipment 2), comprising:
a message receiving module, for receiving at least one message associated with a first object in the session ([0040], Fig. 2, e.g. according to the different user device 2 obtaining access request based on the object image corresponding to the requested object (i.e. receiving one message associated with an object in the session); The object corresponding to the image of the body information, performing matching searching in the target object library so as to obtain the corresponding to the main body information of the target object according to the target object),
the session being between the user and an electronic conversational agent ([0041], Fig 2 shows according to one aspect of the present invention device diagram for obtaining object information related with the request object, wherein the network device 1 (i.e. an electronic conversational agent ) comprises a first obtaining device 11, first query device 12, second query device 13, providing device 14, target object library and object information database, user equipment 2 (i.e. the communication being between the user and an electronic conversational agent) comprises a fourth obtaining device 21, a transmitting device 22 and a receiving device 23. [0042] network device 1 and user equipment between each device 2 cooperate with each other to get the object associated with the request object information (i.e. the session being between the user and an electronic conversational agent));
an image representation obtaining module, for obtaining an image representation of the first object ([0042], e.g. first query device 12 corresponding to the target image of the main information. in the target object library matching inquiry to gain corresponding to the main body information of the target object (i.e. obtaining an image representation of the first object), and a second inquiring device 13 according to the target object, performing match search in the object information database. to one or more object information obtained with the target object corresponding to the providing device 14 sends the one or more object information is provided to the user device 2, one or more object information user equipment 2 in the receiving device 23 received from the network device 1 sends the request based on the access. [0043] Here, the user providing the object image including but not limited to the user folder of user device 2, an application or a client software is selected, photographing or scanning a paper image contains a request object, and so on. For example, a user can use mobile phone to photograph a to Shachong 333 # estate is the content of photo, or electronic drawing tool for drawing a to 404 buses is the picture of object; invoking a stored in the computer of the IPH0NE4 mobile phone picture).

XU-MENG teaches a device and method for obtaining object information related with the request object, wherein the network device obtains user via the user device based on the request and an object image corresponding to the access request according to the body information and the object corresponding to the matching search in the target object database to obtain information associated with the main body corresponding to the target object according to the target object. However, XU-MENG differs from the claimed invention in not specifically and clearly describing wherein an emotion information determining module, for determining emotion information of the first object based at least on the image representation; a response generating module, for generating a response based at least on the at least one message and the emotion information; and a response providing module, for providing the response to the user.

However, in the analogous field of endeavor, MCGREGOR teaches wherein an emotion information determining module, for determining emotion information of the first object based at least on the image representation ([0205], e.g. In various implementations, the obtained image can be processed by a concept identifier to determine one or more labels that describe one or more detected concepts present in the image. For example, concepts can be objects, actions, events, emotions, or other topics present in or related to the image content (i.e. determining emotion information of the first object based on the image). The labels are used in one or more mapping models that determine message suggestions based on the labels);
a response generating module, for generating a response based at least on the at least one message and the emotion information ([0024], e.g. One or more implementations described herein relate to automatic suggested messages in messaging applications in response to receiving images. In some implementations, a receiving device detects an image included within a message received at the device over a communication network from a sending device of a sending user. The image is programmatically analyzed by the receiving device to extract image content, and the receiving device obtains one or more semantic concepts (i.e. emotions) that are associated with the image content. One or more suggested responses to the message are programmatically generated based on at least one of the semantic concepts (i.e. generating a response based at least on the at least one emotion information), and the suggested responses are rendered in the messaging application as suggestions to a user of the receiving device (i.e. generating a response based at least on the at least one message and the emotion information. [0025] In further examples, one or more suggested responses can be or include images, e.g., images obtained from storage associated with the receiving user. In further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message.)); and
a response providing module, for providing the response to the user ([0024], e.g. in response to a suggested response being selected, e.g., by user input, the selected suggested response is transmitted to the sending device as a response to the message, e.g., to be displayed as a response message in the messaging application executed on the sending device (i.e. providing the response to the user). [0026] In some implementations, suggested responses are generated based on stored data indicating a plurality of previous user responses to a plurality of previous images).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the combined method provides automatic response suggestions based on images received in messaging applications. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. Users may send images in messages to other users to provide receiving users with visual content (See MCGREGOR [0002, 0004]). 

Regarding claim 14, XU-MENG in view of MCGREGOR teaches all the limitations of claim 13. XU-MENG further teaches wherein the first object is at least one of artworks, cultural relics, science and technology exhibits, and photography works ([0043], e.g. for example, a user can use mobile phone to photograph a to Shachong 333 # estate is the content of photo (i.e. the first object is at least one of photography), or electronic drawing tool for drawing a to 404 buses is the picture of object; invoking a stored in the computer of the IPH0NE4 mobile phone picture, or the user does not need to photograph or record video only need to open the camera alignment request object can provide the object image)

Regarding claim 15, XU-MENG in view of MCGREGOR teaches all the limitations of claim 13. MCGREGOR further teaches wherein the at least one message indicates an intention of obtaining an emotion category of the first object, and the response generating module is further for:	
determining the emotion category of the first object based at least on the emotion information of the first object ([0043], e.g. Based on the detected image features, concept identifier 120 can determine one or more semantic concepts that apply to (e.g., are present in) the content of the image, … emotions or moods (e.g., based on face expressions depicted in the image), geographical location names (e.g., a city or country in which a scene is depicted, or street address), or other topics related to the image content. [0044] emotions (e.g., happiness, laughter, etc. – i.e. determining the emotion category of the first object), events (e.g., basketball game, birthday, etc.), abstract concepts (e.g., love), and so on). [0205] For example, concepts can be objects, actions, events, emotions, or other topics present in or related to the image content) .

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 16, XU-MENG in view of MCGREGOR teaches all the limitations of claim 13. MCGREGOR further teaches wherein the at least one message indicates an intention of obtaining a domain category of the first object, and the response generating module is further for:
	determining the domain category of the first object based at least on the emotion information of the first object, fact information of the first object, and knowledge information associated with the first object in a knowledge graph ([0044], e.g. In some examples, concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data that can include a taxonomy of concept terms arranged in a hierarchical graph of nodes, e.g., to indicate relationships between concepts as well as categorization (examples described below – i.e. determining the domain category of the first object). In various implementations, the taxonomy may include entities that are objects (e.g., car, husky, poodle, etc.), landscape features or scenes (e.g., beach, sunset, etc.), actions (e.g., kite surfing, skydiving, running, etc.), emotions (e.g., happiness, laughter, etc. – i.e. determining the domain category of the first object based at least on the emotion information), events (e.g., basketball game, birthday, etc.), abstract concepts (e.g., love), and so on. For example, if a “terrier” is detected in the image, the concept identifier can also determine concepts related to “terrier”, e.g., a parent category concept of “dog” that is indicated in the knowledge base. [0074] In some implementations, one or more types of content can be determined, e.g., based on one or more detected image features. For example, particular image features may be categorized into particular types based on predefined associations and relationships).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 17, XU-MENG in view of MCGREGOR teaches all the limitations of claim 13. MCGREGOR further teaches wherein the at least one message indicates an
intention of obtaining an image representation of a second object corresponding to the first object, and the response generating module is further for:
determining similarities between the first object and candidate objects in a knowledge graph based at least on the emotion information ([0081] In some example implementations, message suggestions can be generated in text form as described in some examples detailed herein, and this generated text can be matched (i.e. determining similarities) to concepts (e.g., labels) that have been detected in other (e.g., non-text) types of media content accessible to the user device, such as images from a user's collection or from an accessible image library or photo library (i.e. a second object that matches with the first object). These concepts may have been identified in the other types of media content similarly as described herein. Such matched media content can then be provided as message suggestions as described herein. For example, a matched image can be determined as a message suggestion.([0044] In some examples, concept identifier 120 can consult a knowledge base (e.g., knowledge graph) and/or other databases of data ), 
selecting the second object based at least on the similarities including the image representation of the second object in the response ([0091] , e.g. the image pixels can be sent from messaging module 302 to the concept identifier 120 and to the content classifier 130 (i.e. selecting and retrieving attributes), which are described above with reference to FIG. 1. As described above, the concept identifier 120 determines semantic concepts present in or otherwise related to the image based on the image content and/or metadata associated with the image, and by consulting data in databases 305, e.g., a taxonomy of concepts stored in a knowledge base hierarchical graph in databases 305 (i.e. selecting and retrieving attributes of the second object from the knowledge graph as the knowledge information));

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 18, XU-MENG in view of MCGREGOR teaches all the limitations of claim 13. MCGREGOR further teaches wherein the at least one message indicates an intention of changing a first face region in the image representation with a second face region in a designated image, and the response generating module is further for:
generating an updated image representation through replacing the first face region by the second face region ([0064], e.g. In different implementations, suggestions, e.g., suggested responses (i.e. generating responses), may include one or more of: text (e.g., “Terrific!”), emoji (e.g., a smiley face, a sleepy face, etc.), images (e.g., photos from a user's photo library), text generated based on templates with user data inserted (i.e. updated) in a field of the template (e.g., “her number is <Phone Number>” where the field “Phone Number” is filled in based on user data (i.e. generating an updated image representation through replacing the first face region by the second face region )),
 based on a generation-adversarial network (GAN) ([0197], e.g. For example, such configurations may be used in generative adversarial networks, where an invoking machine-learning application is trained using output from machine-learning application 1230 and vice-versa.).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 19, XU-MENG in view of MCGREGOR teaches all the limitations of claim 18. MCGREGOR further teaches wherein the at least one message further indicates a designated emotion, and the generating the updated image representation is further based on the designated emotion ([0024] , e.g. One or more suggested responses to the message are programmatically generated based on at least one of the semantic concepts (i.e. generating a response based at least on the at least one emotion information), and the suggested responses are rendered in the messaging application as suggestions to a user of the receiving device (i.e. generating a response based at least on the at least one message and the emotion information).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the methods (i.e. systems comprising methods steps ) of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the new method provides response suggestions based on images received in messaging applications. Further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message. (See MCGREGOR [0002, 0025]). 

Regarding claim 20, XU-MENG teaches an apparatus for providing a response to a user in a session ([0078], e.g. Then, in step S5, the network device 1 sends the one or more object information is provided to the user equipment 2 (i.e. an apparatus for providing a response to a user). Specifically, in step S5, the network device 1 in the step S4 to obtain the one or more object information, such as by superposition or page processing technology, the one or more object information is provided to the user equipment 2, for example, the object information is displayed superimposed on the object image, or the page processing technologies such as JSP, ASP page, and the generated the object information provided to the user equipment 2. is an example, when network device 1 in step S4 is obtained and the IPH0NE4 mobile phone corresponding to object information, in step S5, the network device 1 transmits the object information (i.e. in communication session), such as store information, parameter information or offer information to the user equipment 2), comprising:
one or more processors ([0037], e.g. In addition, network device 1 includes but is not limited to network host, a single network server, a plurality of network server (i.e. server with processors) set or composed of multiple server cloud. Here, the cloud is formed based on large computer or network server of cloud computing (Cloud Computing), wherein cloud computing is a distributed computing of collecting by the computer a group loosely coupled one super virtual computer); and
a memory storing computer-executable instructions ([0037], e.g. In addition, network device 1 includes but is not limited to network host, a single network server, a plurality of network server ( i.e. network server with memory storing executable instructions) that, when executed, cause the one or more processors to:
receive at least one message associated with a first object in the session ([0040], Fig. 2, e.g. according to the different user device 2 obtaining access request based on the object image corresponding to the requested object (i.e. receiving one message associated with an object in the session); The object corresponding to the image of the body information, performing matching searching in the target object library so as to obtain the corresponding to the main body information of the target object according to the target object),
the session being between the user and an electronic conversational agent ([0041], Fig 2 shows according to one aspect of the present invention device diagram for obtaining object information related with the request object, wherein the network device 1 (i.e. an electronic conversational agent ) comprises a first obtaining device 11, first query device 12, second query device 13, providing device 14, target object library and object information database, user equipment 2 (i.e. the communication being between the user and an electronic conversational agent) comprises a fourth obtaining device 21, a transmitting device 22 and a receiving device 23. [0042] network device 1 and user equipment between each device 2 cooperate with each other to get the object associated with the request object information (i.e. the session being between the user and an electronic conversational agent));
obtain an image representation of the first object ([0042], e.g. first query device 12 corresponding to the target image of the main information. in the target object library matching inquiry to gain corresponding to the main body information of the target object (i.e. obtaining an image representation of the first object), and a second inquiring device 13 according to the target object, performing match search in the object information database. to one or more object information obtained with the target object corresponding to the providing device 14 sends the one or more object information is provided to the user device 2, one or more object information user equipment 2 in the receiving device 23 received from the network device 1 sends the request based on the access. [0043] Here, the user providing the object image including but not limited to the user folder of user device 2, an application or a client software is selected, photographing or scanning a paper image contains a request object, and so on. For example, a user can use mobile phone to photograph a to Shachong 333 # estate is the content of photo, or electronic drawing tool for drawing a to 404 buses is the picture of object; invoking a stored in the computer of the IPH0NE4 mobile phone picture).

XU-MENG teaches a device and method for obtaining object information related with the request object, wherein the network device obtains user via the user device based on the request and an object image corresponding to the access request according to the body information and the object corresponding to the matching search in the target object database to obtain information associated with the main body corresponding to the target object according to the target object. However, XU-MENG differs from the claimed invention in not specifically and clearly describing wherein determine emotion information of the first object based at least on the image representation; generate a response based at least on the at least one message and the emotion information; and provide the response to the user.

However, in the analogous field of endeavor, MCGREGOR teaches wherein determine emotion information of the first object based at least on the image representation ([0205], e.g. In various implementations, the obtained image can be processed by a concept identifier to determine one or more labels that describe one or more detected concepts present in the image. For example, concepts can be objects, actions, events, emotions, or other topics present in or related to the image content (i.e. determining emotion information of the first object based on the image). The labels are used in one or more mapping models that determine message suggestions based on the labels);
 generate a response based at least on the at least one message and the emotion information ([0024], e.g. One or more implementations described herein relate to automatic suggested messages in messaging applications in response to receiving images. In some implementations, a receiving device detects an image included within a message received at the device over a communication network from a sending device of a sending user. The image is programmatically analyzed by the receiving device to extract image content, and the receiving device obtains one or more semantic concepts (i.e. emotions) that are associated with the image content. One or more suggested responses to the message are programmatically generated based on at least one of the semantic concepts (i.e. generating a response based at least on the at least one emotion information), and the suggested responses are rendered in the messaging application as suggestions to a user of the receiving device (i.e. generating a response based at least on the at least one message and the emotion information. [0025] In further examples, one or more suggested responses can be or include images, e.g., images obtained from storage associated with the receiving user. In further examples, an image can be selected to be included in the suggested response based on the image having image content that is associated with one or more semantic concepts detected in the received message.)); and
 provide the response to the user ([0024], e.g. in response to a suggested response being selected, e.g., by user input, the selected suggested response is transmitted to the sending device as a response to the message, e.g., to be displayed as a response message in the messaging application executed on the sending device (i.e. providing the response to the user). [0026] In some implementations, suggested responses are generated based on stored data indicating a plurality of previous user responses to a plurality of previous images).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of MCGREGOR within the method of XU-MENG. The motivation to combine references is that the combined method provides automatic response suggestions based on images received in messaging applications. For example, users commonly use their devices to send electronic messages to other users as text messages, chat messages, email, etc. Users may send images in messages to other users to provide receiving users with visual content (See MCGREGOR [0002, 0004]). 

 
Allowable Subject Matter   
Claims 6-9  are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record   
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Manfredi; Giorgio et al. (US 20080096533 A1) - Virtual Assistant with Real-Time Emotions.  
Donohue; Aran (US 20170147202 A1) - AUGMENTING TEXT MESSAGES WITH EMOTION INFORMATION.
Un; Edward (US 20180005646 A1) - EMOTION TYPE CLASSIFICATION FOR INTERACTIVE DIALOG SYSTEM.
Wang; Ying (US 20180357286 A1) - EMOTIONAL INTELLIGENCE FOR A CONVERSATIONAL CHATBOT.
Bostick; James E. (US 10154071 B2) - Group chat with dynamic background images and content from social media.
Divakaran; Ajay (US 10884503 B2) - VPA with integrated object recognition and facial expression recognition.
MANFREDI GIORGIO et al. (WO 2008049834 A2) - VIRTUAL ASSISTANT WITH REAL-TIME EMOTIONS.
PASUPALAK SAM et al. (WO 2013155619 A1) - CONVERSATIONAL AGENT.
WU, Xian-chao et al. (CN 109844741 A) - generating a response in the auto-chatting.
FUXMAN, ARIEL et al. (CN 110178132 A) - Automatic suggestion response using a language model in the message of the received image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645